Bloodwoeth, J.
A verdict of guilty of selling liquor was demanded by the evidence, which showed that two persons registered at a hotel as guests, and were shown to their room by the defendant—a porter,—• and when they entered the room he was asked if he could get for them some whisky; that he said he would see what he could do for them; and that in a few minutes he came back with a pint-bottle, which contained about a half pint of corn liquor, for which they paid him $1.50. The fact that ho never solicited the guests to buy from him, but that the first suggestion as to the whisky came from them, could not avail him as a defense.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.